DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16, lines 14 and 15 set forth “at least one set of side lower bending tools that can be positioned in a respective non-operative configuration at an end portion of said lower crosspiece outside said operating area and unreachable by said back gauge unit” and lines 18-20 set forth “wherein at least one of said side lower bending tools of said group is positioned in said non-operative configuration inside said operating area so as it can be engaged by said hooking element of said back gauge unit and movable by the back gauge unit along said bending direction”.  It is not clear as to what a non-operative area is because at least one tool of the connected tools is engaged by a back gauge inside an operating area which has been defined as unreachable by the back gauge.  The claim is not clear as to what a scope of “unreachable” and “non-operative” are.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connecting assembly in claim 17 and 18, line 2, actuating system in claim 18, line 1 and driving system in claim 26, line 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundmark et al. (CH 668035) in view of Klingesberger et al. (2017/0043385).  Lundmark discloses a punching arrangement (Fig. 1) having an upper crosspiece (1) supporting a plurality of upper bending tools (2) which are positionable along a bending direction (translation; page 3, lines 91-94) and a die arrangement having a lower crosspiece (3) supporting a plurality of lower bending tools (4) which are positionable along the bending direction (translation; page 3, lines 91-94).  Lundmark discloses a back gauge (6) that is movable inside an operating area (between punch 2 and die 3; Fig. 1) and configured to abut (finger 9) and position a workpiece (5) for bending.  The back gauge (6) has a hooking element (14,15) configured to engage and move a lower bending tool (4; Fig. 2).  Lundmark discloses that the punching arrangement is configured to move a back gauge in three orthogonal directions (translation; page 3, paragraph 8, lines 91-92) including lateral displacement (translation; page 3, line 93) along a bending direction where dies and punches are sets of juxtaposed tools . 
Klingesberger teaches that it is known to provide a plurality of lower bending tools (41,42) which “can be positioned” in a non-operative position ([0042]; Fig. 21) outside of an operating area (machine frame 68) in an inactive position (R1).  The language “unreachable by the back gauge” is not structurally defined and Klingesberger teaches that tools are moved into and out of the tooling frame by shuttles (21,22,23) so any structure within the frame (68) does not reach the auxiliary tooling (41,42) until it is brought into a working position (P1,P2; Figs. 1 and 2) by the shuttles. It is not clear from the claimed structure in claim 16 what “reversibly connectable” would be, Klingesberger teaches in Fig. 2 that groups of tooling (41,42) are connected together from the right and left machine directions.  Regarding claim 26, Klingesberger teaches a driving system for tooling comprising a guide rail (3) and shuttles (21,22,23).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide tool storage outside of a press operating area in the machine of Lundmark as taught by Klingesberger in order to move tooling into and out of the operating area for performing specific bending operations.
s 17-20,29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundmark in view of Klingesberger and further in view of Shimizu et al. (7,901,341).  Lundmark in view of Klingesberger does not disclose a connecting assembly for adjacent tools.  Regarding claims 17 and 29, Shimizu teaches a connecting assembly (51,50; Figs. 21,22) for connecting adjacent die tools (D) into tool groups (g1 to g4) which are movable into position for bending a workpiece in a press machine.  Regarding claims 18 and 30, Shimizu teaches an actuating system (60,63; Fig. 24) for slidably moving the die tools for connection (col. 14, lines 21-32).  Regarding claim 19, the connecting assembly (51,50) includes a first connecting element (51) which is movable to slide within a seat (50) in an adjacent tool (Fig. 22).  Regarding claim 20, the first connecting element is a pin (51) that protrudes from a side of die tool (Fig. 21) and the second connecting element is a seat (50) which is located on a side of the die tool in order to from a positive connection when the pin (51) is slid into the seat (50) (col. 13, lines 34-37 and 60-63).   It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide the dies of Lundmark with pin and recess connections as taught by Shimizu in order to group and securely hold the dies together for bending operations.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 16 and intervening claims 17,18 and 19.  The prior art of record does not disclose that the actuating system comprises a plurality of actuating cylinders positioned adjacent to said lower crosspiece, wherein each actuating cylinder is arranged to move 
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 16 and intervening claims 17,18,19 and 20. The prior art of record does not disclose that the actuating system comprises a plurality of actuating cylinders positioned adjacent to said lower crosspiece, wherein each actuating cylinder is arranged to move the first connecting element of a respective side lower bending tool in order to move said first connecting element between said hooking position and said releasing position. Claim 32 would be allowable as it depends from allowable claim 31.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725